Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00821-CV

                     GOLDEN REHABILITATION CENTER, L.L.C.,
                                  Appellant

                                               v.

Juanita PEREZ, Virginia Garcia, Paul Zapata, and Sylvia Sanchez, Individually and as Heirs of
                                       Elisa Zapata,
                                         Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-06946
                       Honorable John D. Gabriel, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, this appeal is reinstated, the stay
imposed upon the trial court proceedings is lifted and this appeal is dismissed. The cause is
remanded to the trial court for rendition of judgment in accordance with the parties’ settlement
agreement.

       SIGNED July 15, 2015.


                                                _________________________________
                                                Jason Pulliam, Justice